DETAILED ACTION
This is a first office action in response to application 17/020,495 filed on September 14, 2020 in which claims 1-19 are presented for examination. The application is being examined under the first inventor to file provisions of the AIA .

Priority Acknowledgement
Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d) of Japanese Patent Application No. 2019-171678 filed on September 20, 2019 and Japanese Patent Application No. 2020-104632 filed on June 17, 2020.

Invention Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7, 10-12 and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. 8,117,349 to Murata et al. (“Murata”).
Regarding claim 1, Murata discloses a device (the MFP 1 of Figs. 1 and 2) comprising: 

a processor in communication with the memory (Murata, Fig. 2: CUP 11), wherein the processor is configured to perform: 
displaying a display object associated with processing and including at least a first area and a second area (Murata, Figs. 3D and 4A and column 5/lines 22-26: a copy function corresponds to the “object” claimed; several items displayed on the screen, including the function button 36b and the customize button 38a, are related to the copy function; the areas of the customize button 38a and function button 36b correspond to the first and second areas claimed); 
detecting an operation of a user on the display object (Murata, Fig. 6 and column 9/lines 1-9: after displaying the menu screen 29 at step S1, the system determines which of the misc. buttons have been clicked by the user); 
in a case where the detected operation is an operation on the first area of the display object, executing the processing associated with the display object (Murata, Figs. 4A-4B and column 7/lines 40-45: when the user double-clicks the customize button 38a, the MFP 1 executes the copy function by using the set value group associated with the customize button 38a); and 
in a case where the detected operation is an operation on the second area of the display object, displaying a setting screen for the processing associated with the display object (Murata, Fig. 6 and column 9/lines 41-51: if it is determined, at step S14, that the function button 36a was touched, a value is set, at step S16, and the copy function is executed by using the set value group, at step S18).  
Regarding claim 2 (dependent on claim 1), Murata discloses 

wherein the processor is further configured to perform: 
in a case where the detected operation is an operation on the first area of the display object, executing the processing associated with the display object by reflecting the setting value (Murata’s Figs. 4A-4B and column 7/lines 40-56: the MFP 1 executes the copy function according to the set value group assigned to the customize button clicked); and 
in a case where the detected operation is an operation on the second area of the display object, displaying the setting screen for the processing associated with the display object in a state where the setting value is reflected (Murata, Figs. 4A and 4C and column 9/lines 44-48: when the function button is single-clicked, the interface of Fig. 4A is displayed; misc. relevant setting values are reflected in screen).  
Regarding claim 3 (dependent on claim 2), Murata discloses wherein in the second area, information indicating the setting value associated with the display object is displayed (Murata’s Fig. 4D and column 6/lines 37-41).  
Regarding claim 4 (dependent on claim 2), Murata discloses wherein the displayed display object is displayed in a state where an area of the display object is divided into a plurality of areas for respective setting values associated with the display object (Murata, Fig. 4C: the change screen 49 is an area in which settings related to the 
Regarding claim 7 (dependent on claim 1), Murata discloses, wherein the setting screen for the processing is a setting screen in an initial state (Murata, Fig. 4C: all setting items have initial setting values).  
Regarding claim 10 (dependent on claim 1), Murata discloses wherein the processing is processing using a function of the device (Murata, Fig. 4B: the MFP copy function is executed).  
Regarding claim 11, Murata discloses a device (the MFP 1 of Figs. 1 and 2) comprising: 
a memory (Murata, Fig. 2: ROM 12); and 
a processor in communication with the memory (Murata, Fig. 2: CPU 11), wherein the processor is configured to perform: 
displaying a display object associated with processing and associated with a setting value (Murata, Figs. 3D and 4A and column 5/lines 22-26: a copy function corresponds to the “object” claimed; the customize button 38a is related to the copy function; several items and their values are associated with the copy function); and 
in a case where the display object is operated (Murata, Figs. 4A-4C and column 7/lines 40-45 and 62-65: when the user double-clicks the customize button 38a, the MFP 1 executes immediately the copy function by using the set value group associated with the customize button 38a;  when the customize button 38a is single-clicked by the user, the MFP 1 displays a change screen 49 for changing values of setting items associated with the copy function), based on the operation on the display object, 
Regarding claim 12 (dependent of claim 11), Murata discloses wherein the control is performed by, according to an operation method for operating a display object, controlling whether to execute processing associated with the display object in a state where the setting value associated with the display object is reflected or open a setting screen for the processing in a state where the setting value is reflected (Murata, Figs. 4A-4C and column 7/lines 40-45 and 62-65: when the user double-clicks the customize button 38a, the MFP 1 executes immediately the copy function by using the set value group associated with the customize button 38a; when the customize button 38a is single-clicked by the user, the MFP 1 displays a change screen 49 for changing values of setting items associated with the copy function; control is performed according to whether the user single-clicks of double-clicks the customize button 38a).  
Claims 16 and 18 are directed methods of operation of the devices of claims 1 and 11 and are rejected on similar grounds.
Claims 17 and 19 are directed to a non-transitory computer-readable storage medium storing a program including instructions, which when executed by one or more processors of a device, cause the device to perform the methods of claims 16 and 18 respectively.
Murata discloses such non-transitory computer-readable storage medium (the ROM 12 of Murata’s Fig. 2) and the claims are further rejected based on grounds similar to those used to reject claims 16 and 18.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Murata as applied to claim 12 above, and further in view of U.S. Pat. 10,866,795 to Sakai (“Sakai”).
Regarding claim 13 (dependent on claim 12), Murata is silent about the processor performing authentication.
However, Sakai discloses an MFP which implements miscellaneous user personalization features. For example, Sakai’s MFP has an authentication application which accesses a DB holding user information used to authenticate a user but also setting value information of various functions of the MFP (Sakai, Fig. 3 and column 4/lines 3-12).
.

  Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Murata. 
Regarding claim 15 (dependent on claim 12), Murata discloses wherein the operation method includes a single-click and a double-click (Murata, Figs. 4A-4C and column 7/lines 40-45 and 62-65: when the user double-clicks the customize button 38a, the MFP 1 executes immediately the copy function by using the set value group associated with the customize button 38a;  when the customize button 38a is single-clicked by the user, the MFP 1 displays a change screen 49 for changing values of setting items associated with the copy function) but does not explicitly disclose the operation method including at least any of a tap, a two-finger tap, a long press, a double tap, and a pinch-out. 
However, the examiner takes official notice that single-clicks and double-clicks are commonly emulated using single taps and double taps in order to allow for a user to interact with a touch-screen by using his fingers instead of a mouse. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have provided for provided for single-click and double-click interactions to be alternatively implemented using single and double touches to 

Indication of Allowable Subject Matter
Claims 5, 6, 8, 9 and 14 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 5 recites opening a screen for changing the setting value corresponding to the area where the detected operation is performed in a case where the detected operation is an operation on one of the areas divided for respective items of the setting values.
Claim 6 recites performing a predetermined process in a case where the display object displayed in a state where the area of the display object is divided into the plurality of areas is operated and an area other than an area where the operation is performed is included near an operated position.  
Claim 8 discloses displaying an image indicating execution of the processing in the first area.
Claim 9 discloses displaying an image indicating opening of the setting screen in the second area.
Claim 14 discloses the display object including an image indicating at least either of an operation method for executing the processing associated with the display object, and an operation method for opening the setting screen for the processing.  
The features identified, in combination with other claim limitations, are neither suggested nor discussed by the previous art of record. 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL F. PAYER whose telephone number is (571) 270-7302.  The examiner can normally be reached on Mon and Thu 7am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Q. Tieu can be reached on (571) 272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PAUL F PAYER/Primary Examiner, Art Unit 2674